ORDER

PER CURIAM.
Husband appeals the judgment denying his motion to set aside the judgment termi*654nating his parental rights pursuant to Rules 74.06(b)(5) and (b)(6). We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).